Citation Nr: 9901925	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left open tibia/fibula fracture complicated by malunion with 
shrapnel scars to the legs, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for osteomyelitis, 
status post left open tibia/fibula fracture, currently 
evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1988 to January 
1993.

This appeal to the Board of Veterans Appeals (the Board) was 
initially from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.  The VARO 
now with jurisdiction is Salt Lake City.

In a decision in September 1997, the Board found that the 
veteran had not submitted well grounded claims for service 
connection for a right knee, left shoulder and low back 
disorder as secondary to service-connected status post left 
open tibia/fibula fracture complicated by malunion and 
osteomyelitis with shrapnel scars to the legs, and to that 
extent, the Board denied the veteran's appeal. 

The Board also remanded the case on the then issue of 
entitlement to an increased evaluation for status post left 
open tibia/fibula fracture complicated by malunion and 
osteomyelitis with shrapnel scars to the legs, then evaluated 
as 20 percent disabling.  In pertinent part, the Board also 
noted that although at that juncture the RO had combined the 
left leg impairment into a single entity for rating purposes, 
there were clearly multiple areas of disability, i.e., 
neurological, orthopedic, osteomyelitis, scarring, retained 
shrapnel, etc.; and further, that specifically, the shrapnel 
wounds with scars for which service connection had already 
been granted, in fact involved both right and left lower 
extremities, not merely the left.

The RO has since addressed the pending appellate issue by 
continuing the 20 percent rating assigned for status post 
left open tibia/fibula fracture complicated by malunion and 
shrapnel scars to the legs; and separating from that the 
veteran's already service-connected osteomyelitis, assigning 
a separate 20 percent evaluation therefor.  Both ratings are 
effective January 25, 1993.  The combined rate is 40 percent, 
which the RO stated was the maximum assignable given the 
amputation rule.  

While the Board would note that the RO did not address the 
issue raised as to the veteran's scars involving both right 
and left legs, not just the left leg, since this is clearly 
part and parcel of the over appellate issue; and since scars, 
as such, were otherwise addressed with regard to the left 
leg, this question as relates to the right leg will be 
further considered by the Board in this decision.

However, the Board would also note that any issue relating to 
any other shrapnel wounds, i.e. over his chest, face 
including over the bridge of his nose, both arms, etc. have 
not been addressed in any form by the RO.

As for the ratings now assigned, notwithstanding AB v. Brown, 
6 Vet. App. 35 (1993), specifically as it relates to the 
"maximum rating assignable", and regardless of definition of 
what constitutes "maximum" as will be further discussed below 
in all pertinent contexts, the case has now been returned to 
the Board as requested by the veteran.  Thus, all facets of 
the issues relating to increased evaluations are 
appropriately part of the current appellate review.

Since the prior Board review of the case, the veteran has 
changed representation from California Department of Veterans 
Affairs to Disabled American Veterans.  The latter 
organization provided a written presentation in November 1998 
on the issues addressed by the Board in September 1997 rather 
than as decided and subsequently restructured in and since 
that decision.  The Board will address the pending questions 
in their entirety so this presentation is not detrimental to 
the veteran's cause.


FINDINGS OF FACT

1.  The shrapnel scars on the veteran's right lower extremity 
with retained metallic fragments cause discomfort, are 
unsightly and although not significantly functionally 
limiting at present are best compared to poorly nourished 
scars with repeated ulcerations. 

2.  The veteran's residuals of open fracture of left tibia 
and fibula are manifested by malunion with slight muscle 
atrophy, well-healed multiple scars with retained fragments, 
pain, diminution of sensation and strength in the ankle and 
occasionally, the knee.

3.  Osteomyelitis has recurred on several occasions in less 
than 5 years, causes continual pinpoint tenderness in the 
tibial area, with periodic exacerbation of a frank sinus with 
active probably bacterial fomented drainage accompanied by 
periodic episodes of nausea, fever, chills; there is clear-
cut radiographic evidence of residuals of necrosis of bone, 
but as yet, less than generally frequent constitutional 
manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right lower 
extremity shrapnel scars with retained fragments are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.20, 4.118, Diagnostic Code 7803 (1998).

2.  An evaluation in excess of 20 percent for status post 
left open tibia/fibula fracture complicated by malunion with 
shrapnel scars to the left leg is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.25, 4.71, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5165, 5262 (1998).

3.  An evaluation in excess of 20 percent for osteomyelitis, 
status post left open tibia/fibula fracture, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.2, 4.3, 4.7, 4.20, 4.43, 4.68, 4.71a, Diagnostic Codes 
5000, 5165 and Notes (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Court has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  




In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, to be 
combined, not added; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same disability or the 
same manifestations under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  When at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, 30 
percent is assignable.  

Under Diagnostic Code 5257, provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  Under Diagnostic 
Code 5260, when there is limitation of flexion to 15 degrees, 
30 percent is warranted.  When flexion is limited to 30 
degrees, 20 percent is warranted.  When flexion is limited to 
45 degrees, 10 percent is warranted.  When flexion is limited 
to 60 degrees, zero percent is warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.

When bones of the lower extremity are shortened, a 10 percent 
rating is assignable if the shortening is from 1 1/4 to 2 
inches.  Higher ratings are assignable for greater shortening 
under 38 C.F.R. § 4.71a and Diagnostic Code 5275.  A note to 
that Code states the manner in which measurements are to be 
made, and indicates that this rating is not to be combined 
with other ratings for fracture or faulty union in the same 
extremity.

In a precedent opinion, the VA General Counsel ruled that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In its reasoning, the 
General Counsel wrote that the separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 5260 or 
[Diagnostic Code] 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. [citation omitted].  Where additional 
disability is shown, however, a veteran rated under 
[Diagnostic Code] 5257 can also be compensated under 
[Diagnostic Code] 5003 and vice versa.  VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97).

The above opinion from the VA General Counsel was further 
clarified in VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  The VA 
general counsel noted that for a knee disability rated under 
diagnostic code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under diagnostic code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59.  

The VA General Counsel also noted that the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 must be considered in assigning 
an evaluation for degenerative or traumatic arthritis under 
diagnostic code 5003 or 5010.  





The VA General Counsel also noted that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Ratings of an amputation depend, in general, on the location 
thereof, i.e., below or above the knee, etc.  For amputation 
of the leg, with defective stump, thigh, amputation 
recommended; or amputation not improvable by prosthesis 
controlled by natural knee action, a 60 percent rating is 
assignable under 38 C.F.R. § 4.71a, Diagnostic Codes 5163, 
5164.  At a lower level of the leg permitting prosthesis, a 
40 percent rating is assignable under Diagnostic Code 5165.

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee will not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  This 40 percent 
rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the evaluation or the 
elective site of reamputation.



Rating impairment of the external popliteal nerve (common 
peroneal) under Diagnostic Code 8521: When there is paralysis 
thereof, complete with foot drop and slight droop of first 
phalanges of all toes, when one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes, 40 percent is 
assignable.  When incomplete, if severe, 30 percent is 
assignable; when moderate, 20 percent is assignable; when 
mild, 10 percent is assignable under Diagnostic Code 8521.  
The same is true for neuritis and neuralgia thereof under 
Diagnostic Codes 8621 and 8721. 

When there is paralysis of the musculocutaneous nerve 
(superficial peroneal), under Diagnostic Code 8522, which is 
complete with eversion of foot weakened, 30 percent is 
assignable.  When incomplete, severe, 20 percent is 
assignable; when moderate, 10 percent is assignable; and when 
mild, a noncompensable rating is assignable under Diagnostic 
Code 8522.  Similar criteria are set forth for neuritis and 
neuralgia thereof under Diagnostic Codes 8622 and 8722. 

Evaluation of impairment to the anterior tibial nerve (deep 
peroneal) under Diagnostic Code 8523, with paralysis of which 
is complete; dorsal flexion of foot lost, 30 percent is 
assignable.  When incomplete, severe, a 20 percent rating is 
assignable.  When moderate, a 10 percent rating is 
assignable.  When mild, a noncompensable rating is assignable 
under Code 8523.  Similar ratings are assignable for neuritis 
and neuralgia under Diagnostic Codes 8622 and 8722, 
respectively.  

Other ratings are available for rating impairment of other 
nerves, such as the internal popliteal nerve (tibial) under 
Diagnostic Code 8523, or for neuralgia or neuritis relating 
thereto under Codes 8624-8724; or the posterior tibial nerve 
under Code 8525 or neuritis or neuralgia related thereto 
under Diagnostic Codes 8625-8725.





Chronic, or recurring suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation, will entitled to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation rating at the site of 
election.  38 C.F.R. § 4.43 (1998). 

Osteomyelitis is generally rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  Osteomyelitis, acute, subacute, or 
chronic, if of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms, is evaluated as 
100 percent disabling.  When there are frequent episodes, 
with constitutional symptoms, 60 percent is assignable.  With 
definite involucrum or sequestrum, with or without 
discharging sinus, 30 percent is assignable.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, 20 percent is assignable.  Inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years is ratable as 10 percent disabling.  

In addition to Diagnostic Code 5000, Note (1) states that: A 
rating of 10 percent, as an exception to the amputation rule, 
is to be assigned in any case of active osteomyelitis where 
the amputation rating for the affected part is no percent.  
This 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with ratings for 
ankylosis, limited motion, nonunion or malunion, shortening, 
etc., subject, of course, to the amputation rule.  The 60 
percent rating, as it is based on constitutional symptoms, is 
not subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.

Note (2) further states that: The 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating. 

Scars which are superficial, poorly nourished with repeated 
ulceration, are rated pursuant to 38 C.F.R. § 4.118 as 10 
percent disabling under Diagnostic Code 7803.  Scars which 
are superficial, tender and painful on objective 
demonstration are ratable as 10 percent disabling under 
Diagnostic Code 7804.  Otherwise, scars are ratable on the 
basis of the limitation of the part affected under Diagnostic 
Code 7305.  Scars which are disfiguring and which involve 
exposed surfaces such as the neck, head, face, etc., are 
ratable under Code 7800.

Certain principles are set forth for combined ratings for 
muscle injuries pursuant to w38 C.F.R. § 4.55 (including as 
revised effective 1997).  These include that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating for the same body part unless the injuries affect 
entirely different functions.  Other guidelines are also set 
forth.  Also, specific guidelines are in place for given 
muscle groups impacting the lower extremity and particular 
movements, with generally noncompensable ratings assignable 
for slight impairment, 10 percent for moderate, etc., under 
Diagnostic Codes 5310-5314.

In general, where there has been injury to muscles which 
involved shrapnel or metallic shell fragments, certain 
guidelines apply pursuant to 38 C.F.R. § 4.56.  In this 
regard, the criteria for muscle damage thereunder, and 
specifically addressed muscle group by muscle group, etc., 
takes into consideration whether there are retained shell 
fragments, etc. in addition to the scar, the nature of the 
scar and other relevant factors reflecting overall impairment 
as a result of the injury.

Factual background

The veterans injuries for which service connection has 
already been granted are a result of an exploding rifle 
grenade/booby trap explosion while he was in the Honduras in 
1989.  At the time of the injury, he was found to have 
multiple shrapnel wounds throughout his body as well as an 
open tibia/fibula fracture and left peroneal palsy.  
Osteomyelitis developed in the fracture site which eventually 
healed with bowing, and required internal fixation which 
precipitated pain, and multiple bone grafts.  Even after the 
rod was removed, he continued to demonstrate a bad limp and 
complained of severe pain.

On the initial VA examination in 1993, the veteran had a 
daily hot, prickly sensation over the anterior crest of the 
tibia; mid-tibia pain; pain in the scar tissue of his calf 
causing pain with plantar flexion of the foot; and walked 
with a limp.  The examiner described multiple shrapnel wound 
residuals over his chest, the bridge of his nose, both arms 
and both legs, as well as surgical scars, some limitation of 
motions and sensory changes in the tibia and foot; X-rays 
confirmed the malunion and radiographic lucency consistent 
with apparently non-active osteomyelitis residuals.  There 
was also described a left leg discrepancy and shortening.

VA examinations in 1994 and 1995 showed ongoing complaints of 
intermittent severe pain in the left mid tibia, limitations 
of motion, multiple scars, sensory decrease to touch in the 
foot, retained metallic fragments, and left leg shortening of 
1/2.  On each examination, the conclusion was that the 
veteran was hindered in some sports and other activities, but 
was able to sit for most of the time at work and so had a 
relatively protected occupational environment.  On the 
examinations, the scars were described as involving both 
legs, with slightly diminished circumference in calf and 
thigh measurements on the "right" compared to the "left".  

In 1994, range of motion of the right knee was 125 degrees, 
with 130 degrees on the left knee.  There was slightly less 
movement of the left than right ankle on plantar and 
dorsiflexion and eversion, and slightly less motion of the 
right ankle than the left on inversion.

On VA examination in August 1995, there were noted to be 
several scars.  One was 9 cm., central anterior and proximal 
consistent with prior placement of the intramedullary rod.  
There were also several small scars; one was about 6 x 2 cm.; 
another was about 4 x 1 cm, medially as compared to the 
secondary to the open fracture.  These including those at the 
mid tibial levels, were well healed.  These were in the mid 
tibial level on the left and all well healed.  The left leg 
was 1/2" shorter than the right.  The residuals of the 
osseous damage from fracture as well as cortical reaction and 
thickening were noted, along with adjacent metallic 
fragments.  X-rays confirmed the presence of retained 
metallic fragments in the soft tissues along the posterior 
aspects of the knees.

The veteran reported that he had applied to join the Naval 
Reserves so as to get certain privileges and additional 
training in 1997.  On orthopedic evaluation conducted for 
Naval Reserves application in August 1997, it was noted that 
as a result of the open fracture of the left leg in 1989, 
there was external fixation followed by intramedullary 
rodding and grafting.  The rod had been removed.  The veteran 
was said now to get an occasional burning sensation in the 
left leg and sometimes limped.  Running was a problem but 
walking was not usually difficult.  He also was noted to have 
an area in the mid calf that drained every 3-6 months.  

Examination showed multiple old scars, incision on the left 
calf, posterior area, prominence outer-medial tibia which 
were non tender as were those on the tibia/fibula area.  
Range of motion of the left knee was 0-130 degrees.  Ankle 
dorsiflexion was 0 degrees, with 35 degrees flexion.  
Strength and sensation were felt to be good.  X-rays showed 
old tibia and fibula fractures on the left.  Because of the 
limited left ankle motion, it was felt that the veteran was 
not medically qualified for rejoining the military and his 
application for Navy Reserves was denied

On VA neurological examination in February 1998, the examiner 
noted the long post-traumatic recovery history of the 
veteran's injury while in Honduras in 1989.  He had initially 
had some problems getting a job after service because of the 
disability and lack of other skills, but had gone back to be 
trained.  

The veteran had later entered first the mining industry, and 
more recently, aerospace where he was a working operator.  He 
described his current symptoms as involving pain in the 
ankles and knees and the peroneal distribution consistent 
with neuropathic pain.  He also was weak in his ankles and 
dorsiflexion of his toes which affected his walking.  There 
was also paresthesia in the distribution of the peroneal 
nerve of the left lower extremity.

The veteran had had problems at work with his disability 
because he was unable to walk properly and in driving since 
he could not properly operate the clutch on his truck.  On 
examination, strength in the left lower extremity was 
deficient in knee extension as well as dorsitoe and 
dorsiplantar flexion at 4+/5.  Sensory examination showed 
decreased pinprick sensation as well as vibratory sensation 
in the superficial peroneal distribution in the left lower 
extremity.  Ankle and knee reflexes were intact.  

The examiner opined that the injuries in Honduras had caused 
left peroneal nerve trauma with resultant decreased sensation 
in distribution of superficial peroneal nerve as well as 
weakness in anterior tibialis muscles which are innovated by 
the deep peroneal nerve, a branch of the common peroneal.  
The site of the injury was noted to be at the fibular head 
before the bifurcation of the common peroneal into the 
superficial and deep peroneal nerve.  His deficit was mostly 
weakness or dorsiplantar dorsiflexion and lack of sensation 
in the distribution of superficial peroneal on lower leg 
distribution.  The examiner noted that this had impaired him 
in his capacity to function fully with regard to his physical 
strength.  There was also a danger in not having a full 
sensation in his left lower extremity in terms of not being 
able to pick up fires or any dangerous sensation which a 
normal person would be able to do.  All of these symptoms, 
the examiner felt were directly related to the Honduras 
injury.  It was suggested that further electromyographic 
(EMG) studies be undertaken and medications were to be 
prescribed including Amitriptyline to help with the 
neuropathic pain.  Follow-up was scheduled for 4-6 months.

In summary, the neurological examiner noted the presence of 
pain in the ankles and knees and peroneal distribution 
consistent with neuropathic pain.  The veteran was also weak 
in the ankles and dorsiflexion of his toes which affected 
walking.  There was also paresthesia in the distribution or 
the peroneal nerve of the left lower extremity.  

Specialized VA neurological testing was done in March 1998, 
full report of which is of record.  It was noted that from 
the initial shrapnel wound, the veteran now had a burning 
pain in the left anterior leg and thigh.  In addition to soft 
tissue injury, there had also been significant bony injury 
and portions of his left fibula had been removed.  He had 
also developed osteomyelitis.  Examination showed atrophy of 
the left external digitorum brevis muscle.  Nerve studies 
showed positive waves and fibrillation potentials in the left 
anterior tibialis with unsustained positive waves in the 
lower lumbar paraspinal muscles.  It was felt that the test 
was abnormal but not diagnostic.  However, the findings were 
entirely consistent with peroneal mononeuropathy.

On VA orthopedic examination in July 1998, the veteran was 
noted to be working construction and was on his feet most of 
the time.  The veteran said that recently he had developed 
episodes of fever, chills, nausea, vomiting, and episodes 
where the pinpoint area over the medial aspect of the tibia 
would open up and drain periodically for 1-2 weeks at a time.

On examination, the left tibia had multiple areas of 
scarring.  There was a patellar tendon incision that had 
spread and was keloid in nature.  The gastrocnemius 
musculature, however, appeared intact although decreased from 
the other side.  There were palpable irregularities over the 
tibias and the examiner elicited a specific tender spot over 
the left anterior medial tibia mid-shaft.  This was 
reportedly the area which would open up and where the 
drainage occurred periodically.


On examination, the veteran was 3 degrees short of neutral 
dorsiflexion on the left ankle.  He had 42 degrees of plantar 
flexion.  Standing, the ankle was otherwise stable and was 
without talar tilt or anterior drawer test on the foot.  
Examination of the knee showed full range of motion without 
varus or valgus instability.  Lachman was negative.  
Anteroposterior drawer was within normal limits.  He had no 
medial joint line tenderness.  Patellar examination was 
normal.

On examination of the right lower extremity, there was a soft 
tissue defect noted, with scarring over the medial proximal 
tibia.  The right tibia itself was otherwise straight and 
there was normal range of ankle and knee motion.

Neurologically, both feet showed decreased sensation to light 
touch over the deep peroneal sensation as well as superficial 
peroneal sensation over the left foot.  The veteran also had 
decreased sensation to light touch in the plantar aspect of 
the left foot although there was protective sensation to 
pinprick and to deep palpation on the tibial nerve 
distribution of the left foot.  Sensory examination of the 
right foot was normal.  Motor function in both lower 
extremities was normal.

X-rays of the left tibia showed healed tibia fracture with 
extensive callus of the mid-shaft and osseous symphysis of 
the tibia to the fibula.  The veteran had three areas of 
radiolucency in the mid-shaft of the tibia at the fracture 
site.  These were oval in shape.  He also had two areas of 
apparently old periosteal elevation.  

The veteran had sequelae of external fixator pins and 
intramedullary nails which were not completely remodeled.  X-
ray of the knee and ankle showed no significant arthritic 
change or deformity.  Alignment of the left knee was slightly 
to the medial aspect of the knee.  Rotationally, he was 15 
degrees and inwardly rotated on the left tibia.  Tibial 
alignment on the right was normal.

The examiner assessed the veteran with as status complex 
grade 3-A open tibia fracture on the left.  He was noted to 
retained shell fragments in both lower extremities.  

The examiner described the veterans having had significant 
neurologic injury on the left lower extremity but had 
protected sensation in distribution of the nerve.  Otherwise, 
knee function was normal and the tibia was intact for weight 
bearing.

The examiner noted that with respect to the right lower 
extremity, findings were within normal limits except for 
retained shrapnel and scarring which were quite unsightly.  

The examiner also noted that the current cause for concern, 
unfortunately, was the continuing osteomyelitis of the left 
tibia.  The veteran clearly had history and radiographic 
evidence of osteomyelitis.  

Because the veteran continued to have episodes of illness and 
malaise, the examiner opined that it was clear he was 
repeatedly bacteremic from this infection.  The examiner 
recommended formal irrigation and debridement with long-term 
use of intravenous antibiotics.  The veteran was going to 
take that into consideration.


Analysis

Initially, the Board finds that the veterans claims for 
entitlement to increased evaluations for his lower extremity 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his service-connected lower extremity disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased ratings 
for those disabilities are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Board is satisfied, that as a result of the remand of the 
case to the RO for further development in September 1997, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The veteran's residual impairment as a result of traumatic 
injuries experienced in Honduras is rather complicated for a 
variety of reasons.  These current residuals may be 
categorized into several types of residuals first from the 
initial injury, and then subsequent additional impact by 
infection, in this case, osteomyelitis.  

Some of the complexity of the issue comes from the various 
levels of involvement, i.e., the fracture of the left lower 
extremity was of the tibia/fibula, and there is clear-cut 
evidence of residual malunion as well as neurological damage 
consistent with that injury.  In dealing with the residuals 
of that injury, any amputation rule would be reasonably 
determinable based on knee or below-the knee regulations. 

However, there is also the subsequently developing 
osteomyelitis, and that involvement is not only in the left 
medial-tibial area but recent X-rays showed higher, above the 
knee, possible residuals as well, reflective of impairment 
higher on the leg, in the thigh area, above the knee.  Muscle 
atrophy is above the knee as is some sensory change.

Thus the Board notes that for application of amputation 
rules, and similar criteria which may have an overall impact 
in this case, the issue thus becomes whether the amputation 
site of election is below or above the knee, based on initial 
or subsequent osseous damage.  As for maximum's assignable, 
i.e., the rule that any rating may not exceed the rating 
which would be assignable were there amputation, vary widely 
depending on the exact location of where such an amputation 
might be undertaken if such was necessary.  [Parenthetically, 
it must be noted that it is not suggested that amputation is 
necessary at any of these potential sites, but rather merely 
what is the maximum rating which may be assigned based on the 
rating which would be assigned if amputation were to be 
undertaken].


Right leg, shrapnel scars

From the start, however, the Board notes, as it was also 
clearly reiterated in the prior remand, the veteran 
experienced shrapnel injuries with multiple scarring to both 
legs, not merely his left lower extremity.  Since the start, 
he has always been service-connected for scars on his "legs" 
not "leg", and this description has been carried over in all 
RO and Board actions.  However, the scars on the right leg 
have never been adequately addressed in the scheme of 
equitably assigning compensation.  

In this regard, the veteran had periodically complained that 
the right leg scar bothers him.  In this and other regards, 
the Board finds his testimony to be credible, and in general, 
not self serving or exaggerated.  In this instance, he 
credibly does not claim, nor is there evidence to sustain, 
that he has functional impairment in the way of motions, 
although there has been some variation in sensation on 
occasion.  [On one examination, there was some suggestion of 
slight atrophy of the musculature.  However, this may or may 
not be due to inadvertent and harmless error in misstating 
"right: for "left".  See Gifford v. Brown, 6 Vet. App. 269 
(1994).  In any event, this is not important at this 
juncture, for rating purposes.  

In any event, a recent VA examiner objectively noted the 
presence of retained multiple shrapnel fragments and multiple 
scars which were described as quite unsightly.  

There is a question as to which Code provides the most 
accurate reflection of the current right lower extremity 
scarring.  For instance, although described as quite 
unsightly, the area of the right lower extremity is not on an 
exposed surface such as the neck, face, etc. and therefore, 
Code 7800 seems rather inappropriate  There is also absent 
any actual measurable limitation of the function, per se, as 
required under Code 7805.  

There remain two viable alternatives, i.e., that this 
situation is clearly comparable either to poorly nourished 
scars with repeated ulceration; or a painful and tender scar, 
in which case a 10 percent rating is separately assignable 
for residuals, right leg shrapnel scarring under either but 
not both Codes 7803 or 7804. 

With the benefit of the wisdom of perspective, the Board 
finds that the shrapnel scarring on the veteran's right lower 
extremity, which is described as having considerable 
unsightliness and retained metallic fragments all of which 
cause some mild functional limitation or discomfort, is 
probably best analogized to a poorly nourished scar with 
repeated ulceration and a 10 percent rating is assigned under 
Code 7803.


Status post left open tibia/fibula fracture complicated 
by malunion with shrapnel scars

This is, at present, the principal aspect of the left lower 
extremity disability.  There are numerous parts to this 
particular disability picture, although it must be rated on 
an overall representation thereof.  For instance, there is 
shortening of the extremity, but this is not to such an 
extent as to warrant a compensable rating, in and of itself 
under Code 5275.  

The veteran has numerous scars on the left lower extremity as 
a result of rod placement and other repair and diverse 
procedures.  In these instances, these are well healed and 
caused no particular separate functional limitations as would 
warrant ratings other than as for general impairment.  The RO 
has taken this scarring into consideration with assignment of 
a noncompensable evaluation under diagnostic code 7805 as for 
limitation on function of part affected.  38 C.F.R. § 4.31.

The veteran also has retained metallic fragments in numerous 
locations in his left lower extremity.  Other than associated 
with functional limitations of the bones, these do not cause 
any particular separate problems.

There is a history of sensory deprivation to some musculature 
resulting in noted atrophy and functional limitations, but 
the impairment imposed thereby are not of such extensive 
impact as to warrant separate ratings for muscle damage and 
in any event, is more appropriately ratable based on the 
limitation itself rather than the damage to the musculature, 
per se.  He is limited in strength by his neurological 
deficits, and probably cannot fend for himself as a normal 
person might in such hypothetical situations as a fire, etc.  
However, the sensory impairments are individually or 
collectively not more than slight to (on occasion) moderate 
at present, albeit with evidence of pain which must be taken 
into account under cited regulations.

However, the primary impairment is from bony injury.  And as 
for osseous damage, there is and has always been malunion of 
the initial fracture site, which clearly and most 
appropriately is ratable under Code 5262, which specifically 
takes into account such an anomaly.  However, there is no 
sign of nonunion with loose motion which might warrant a 40 
percent rating thereunder.  However, in this regard, the 
symptoms presently demonstrated include limited ankle 
function which precluded the veterans return to Navy 
Reserves in 1997.  However, on 1998 orthopedic evaluation by 
VA, his ankle and knee motions were remarkably just slightly 
less than normal.  

Thus, it is not the actual limitation of motion, itself, from 
an orthopedic standpoint but the relative lack of strength 
which is measured as sensory impact on practical osseous 
function.  Neurologically, the injuries cause considerable 
weakness in such facets of moving his toes and ankles on 
walking.  This is accompanied by neuropathic pain.  

The rating of the veterans overall left lower extremity 
disability must be based on the aggregate limitations.  The 
Board finds irrespective of the fact that his tibia/fibula 
impairment with malunion is best described as more than 
moderate and more nearly approximating marked ankle and/or 
knee disability for a 30 percent evaluation, such increased 
evaluation may not be assigned.  



The amputation rule provides that the combined rating for the 
disabilities of an extremity shall not excess the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  In the case at hand, the 
schedular evaluation is 40 percent for amputation of a leg at 
a level lower than the middle or lower thirds, permitting 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5165

The record shows that the veterans left leg is currently 
service-connected at 20 percent for status post left open 
tibia/fibula fracture complicated by malunion with shrapnel 
scars to the legs and osteomyelitis rated as 20 percent 
disabling.  The above disability ratings combine to a 40 
percent evaluation.  Because the evaluations for the 
veterans left leg are currently at the 40 percent level , 
assignment of an increased evaluation is proscribed by the 
amputation rule.  


Osteomyelitis, status post left open tibia/fibula fracture

Totally separate and apart from the residuals of the fracture 
in service is the now increasingly important and potentially 
more disastrous osteomyelitis.  

From an objective viewpoint, the veteran's recent orthopedic 
and neurological examinations showed radiographic signs of 
three oval areas of radiolucency in the mid-shaft of the 
tibia at the fracture site.  These are clearly below the 
knee.  He also had two areas of apparently old periosteal 
elevation.  This may or may not reflect that osteomyelitis 
potential or past involvement is above the knee.  In such a 
case, the election site of the amputation rule might be 
elevated accordingly.  However, while that is something that 
must be addressed in the future, that is not the case at this 
given point.


Subjectively, and symptomatically, the veteran is reported to 
have developed episodes of fever, chills, nausea and vomiting 
and episodes where the pinpoint area over the medial aspect 
of the tibia would open up and drain periodically for 1-2 
weeks at a time.  The latter phenomenon has happened on more 
than two occasions, and has been unequivocally diagnosed as 
osteomyelitis.

Under the pertinent regulatory criteria, chronic, or 
recurring suppurative osteomyelitis, once clinically 
identified, including chronic inflammation of bone marrow, 
cortex, or periosteum, should be considered as a continuously 
disabling process, whether or not an actively discharging 
sinus or other obvious evidence of infection is manifest from 
time to time, and unless the focus is entirely removed by 
amputation, will entitle to a permanent rating to be combined 
with other ratings for residual conditions, however, not 
exceeding amputation rating at the site of election.  38 
C.F.R. § 4.43 (1998). 

Osteomyelitis is generally rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  Osteomyelitis, acute, subacute, or 
chronic, if of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms, is evaluated as 
100 percent disabling.  When there are frequent episodes, 
with constitutional symptoms, 60 percent is assignable.  With 
definite involucrum or sequestrum, with or without 
discharging sinus, 30 percent is assignable.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, 20 percent is assignable.  Inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years is ratable as 10 percent disabling.  

In the veteran's case, he clearly fulfills the requirements 
for a 20 percent rating, that is, discharging sinus and other 
evidence of active infection within the past 5 years.  On the 
other hand, the veteran also does not claim nor is there 
evidence to show that he current has such constitutional 
involvement as to warrant a 60 percent rating.  


Thus, the Board must address the issue as to whether the 
veteran's situation at present is somehow between these two 
points.  In that regard, [and for a moment, if one were to 
ignore any "no greater than amputation" rules], a 30 percent 
rating will be assignable for osteomyelitis if there is a 
definite involucrum or sequestrum, whether or not there is a 
discharging sinus.  At present, there is no currently 
discharging sinus, per se, although the mid-tibial area 
remains exquisitely tender.  More importantly, the periods 
during which the veteran has active involvement have become 
increasingly frequent, much more often than once in 5 years 
(at one point in the recent past, said to occur every 3-6 
months); and when there is frank discharge, the 
symptomatology clearly and unequivocally tends to be 
reflective of systemic involvement. 

Thus, although not yet manifested in entirely constitutional 
symptoms, the Board finds that the X-ray and other 
manifestations are unmistakably representative of ongoing 
process of necrosis of the bone.  The inherent denigrating 
nature of the sequestering process is clearly active and 
consistently recurrent.  More importantly, the actual osseous 
erosion in multiple areas has been clearly confirmed by 
radio-visual means.  

As for what the future holds in this regard, a recent VA 
examiner identified the situation as being somewhat ominous 
based on the veteran's continued episodes of illness and 
malaise, which was felt to clearly reflect repeated 
bacteremia-sourced infection.  The examiner recommended 
formal irrigation and debridement with long-term use of 
intravenous antibiotics which is now prophylactically under 
consideration.  

The Court has addressed a similar case where a veteran had 
residuals of gunshot wounds involving the right foot and 
osteomyelitis involving the right calcaneus.  Smallwood v. 
Brown, 10 Vet. App. 93 (1997).

In Smallwood, the Court held that pursuant to 38 C.F.R. §§ 
4.43 and 4.68, these disabilities are essentially treated 
under the amputation rule, which means that the combined 
rating for the left below-the-knee disability cannot exceed 
40 percent.  

In that case, the appellant argued that the amputation rule 
should not apply because he has osteomyelitis symptoms that 
had spread to involve other bodily functions which are not 
below the right knee.  The Court held that pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5000, both 60% and 100% 
disability ratings require "constitutional symptoms."  In 
Smallwood, the record was devoid of any medical support for 
the appellant's contention that he has constitutional 
symptoms. Therefore, there was a plausible basis in the 
record for the Board's conclusion that the appellant was not 
entitled to an increased schedular rating for his service-
connected osteomyelitis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case as in the Smallwood case, there is nothing at 
present to show that the veteran has such constitutional 
symptoms as episodes of fever, chills, nausea and vomiting 
and episodes where the pinpoint area over the medial aspect 
of the tibia would open up and drain periodically for 1-2 
weeks at a time.  His symptoms are not reflective of the 
intensity of constitutional symptoms required for a 60 
percent rating [which would not coincidentally remove the 
issue from consideration under the amputation rule maximums].  

However, the Board finds that his symptoms of active 
infection, probably bacterial, and clear-cut signs of X-ray 
evidence of necrosis tantamount to  involucrum or sequestrum, 
regardless of whether he does or does not have a current 
discharging sinus, warrants the assignment of a 30 percent 
rating for osteomyelitis under Code 5000.

However, as the Board noted earlier, the evaluations for the 
veterans service-connected disabilities of the left leg 
combine to a 40 percent evaluation, assignment of a rating in 
excess of 40 percent is proscribed by the amputation rule.

Parenthetically, in Smallwood, nevertheless, the Court held 
the Board should have addressed an extraschedular rating 
under 38 C.F.R. § 3.321(b) since the appellant's foot 
disability was excreting a particularly foul-smelling 
drainage that seems to suggest that he may qualify as an 
exceptional case under section 3.321.  

Exceptional circumstances such as this have neither been 
claimed nor demonstrated in the case at hand, and there is no 
need to currently address the extraschedular possibilities. 


ORDER

Entitlement to a separate rating of 10 percent for shrapnel 
wounds of the right lower extremity with scars and retained 
fragments is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to an increased evaluation for status post left 
open tibia/fibula fracture complicated by malunion with 
shrapnel scars to the left leg is denied.

Entitlement to an increased evaluation for osteomyelitis, 
status post left open tibia/fibula fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
